ORDER

PER CURIAM:
AND NOW, this 21st day of May, 1998, upon consideration of the Report and Recommendations of the Disciplinary Board and the Dissenting Opinion dated March 24, 1998, it is hereby
ORDERED that Garry A. Nelson be and he is suspended from the Bar of this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
CAPPY, J., dissents and would order public censure.